DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 01/07679) (Faris US 2005/0282945 is provided as evidence that Aerosil 380 is colloidal silica).
Regarding Claim 1, Brown et al. (WO’679) teach a coated aluminum material comprising: an aluminum material including aluminum or an aluminum alloy, and a coating film (paint) formed on a surface of the aluminum material with a silica-containing film including a water dispersible silica (Aerosil 380, see Faris US’945 at [0030]), a phosphorus compound (PO4 or phosphate compounds), and a silane coupling agent (e.g. APS) (Example 2, p. 12, lines 10-20; Tables 1, p. 11) provided thereunder (i.e. the aluminum material is coated with a silica-containing film and then a coating film is formed on that, so that the silica-containing film is “thereunder” in relation to the coating film) (p. 12, lines 23-25).
WO’679 teaches coating composition including a silane coupling agent in a concentration of between 1-50 g/L, more preferably 2-30 g/L, most preferably 5-30 g/L (p. 3, lines 22-25); a phosphate concentration in a concentration of 0.1-1.0 g/L (based on phosphoric acid); and thickeners, including colloidal silica (e.g. Aerosil) (Examples 2-3). WO’679 fails to teach wherein the silica-containing film includes the silane coupling agent in a ratio of 0.5 to 35 mass%, and has a Si content falling within the range of 2 to 60 mg/m2, a P content falling within the range of 0.1 to 6.0 mg/m2, and a P/Si mass ratio of the P content to the Si content falling within the range of 0.02 to 0.15.  WO’679 suggests that there is an optimum ratio of silane concentration to phosphate concentration to provide good results for hot-dip galvanized (HDG) panels (p. 12, lines 3-9; Table 1). Since WO’679 teaches all of the components of a silica-containing film to treat an aluminum substrate to provide corrosion resistance and/ or adhesion of topcoats (Abstract), it would have been obvious to optimize the relative concentrations of the 
Regarding Claim 2, the water dispersible silica is a Page 2 of 4International Application No.: PCT/JP2018/004349 colloidal silica (Aerosil 380, see Faris US’945 at [0030]).  
Regarding Claim 3, Brown et al. (WO’679) teach a method for producing a coated aluminum material, the coated aluminum material including an aluminum material including aluminum or an aluminum alloy, and a coating film formed on a surface of the aluminum material with a silica-containing film including a water dispersible silica (Aerosil 380, see Faris US’945 at [0030]), a phosphorus compound (PO4 or phosphate compounds), and a silane coupling agent (e.g. APS) provided thereunder (i.e. the aluminum material is coated with a silica-containing film and then a coating film is formed on that, so that the silica-containing film is “thereunder” in relation to the coating film), the method, comprising: forming the silica-containing film (Example 2, p. 12, lines 10-20; Tables 1, p. 11) and then forming the coating film on the silica-containing film (p. 12, lines 23-25).
WO’679 teaches coating composition including a silane coupling agent in a concentration of between 1-50 g/L, more preferably 2-30 g/L, most preferably 5-30 g/L (p. 3, lines 22-25); a phosphate concentration in a concentration of 0.1-1.0 g/L (based on phosphoric acid); and thickeners, including colloidal silica (e.g. Aerosil) (Examples 2-3). WO’679 fails to teach wherein the silica-containing film includes the silane coupling agent in a ratio of 0.5 to 35 mass%, and has a Si content falling within the range of 2 to 60 mg/m2, a P content falling within the range of 0.1 to 6.0 mg/m2, and a P/Si mass ratio of the P content to the Si content falling within the range of 0.02 to 0.15.  WO’679 suggests that there is an optimum ratio of silane concentration to phosphate concentration to provide good results for hot-dip galvanized (HDG) panels (p. 12, lines 3-9; Table 1). Since WO’679 teaches all of the components of a .
Response to Arguments
Applicant’s Claim amendment, filed 30 November 2021, with respect to the rejection of Claims 1-3 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of Claims 1-3 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 30 November 2021 with respect to the rejections of Claims 1-3 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that it would not have been obvious to a person of ordinary skill in the art at the time of invention to provide the components in the recited ratios (Remarks, p. 5, second paragraph), WO’679 evidences that a ratio of silane (containing Si) and phosphate have an optimum ratio to provide good results for an HDG panel (p. 12, lines 3-9) and suggests selecting a thickener, including in the form of colloidal silica (e.g. Aerosil 380) (p. 13, line 15; p. 4, lines 24-27). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process and resulting coated aluminum product by optimizing relative concentrations of phosphate and silane as suggested by WO’679 and to optimize the amount of silica thickener to provide adequate thickening. Because the ratio of phosphorous (P) and silicon (Si) are merely a result of optimizing the components suggested in WO’679, a value within the recited range of P/Si would have been an obvious ratio of optimized concentrations.

In response to Applicant’s arguments that the concentrations of silane in Examples 2-3 (Remarks, p. 8-9), as shown in the previous paragraph, because WO’679 suggests a) there is an optimum ratio of phosphate to silane ratio to achieve a desired quality of HDG panel and b) one can use a silica or other thickener to achieve a desirable thickness, it would have been obvious to a person of ordinary to optimize the values.
In response to Applicant’s argument that there are examples in Applicant’s specification which do not satisfy all the recited requirements of concentration or ratios and are not satisfactory and also some concentrations within the recited ranges which are satisfactory is not sufficient to show that there are not satisfactory results which do not meet the required ratio or that there are no unsatisfactory results which do meet the requirements or that such results would not be achieved through routine optimization of the process in WO’679. Instead WO’679 provides reasons to think that the .
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712